Case: 21-30714     Document: 00516378164         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 30, 2022
                                  No. 21-30714
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Perdarius K. Marshall,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-194-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Perdarius K. Marshall challenges the 120-month sentence of
   imprisonment imposed for his guilty-plea convictions for: possession with
   intent to distribute five grams or more of methamphetamine, in violation of
   21 U.S.C. § 841(a)(1); and possession of a firearm during a drug-trafficking


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30714      Document: 00516378164           Page: 2    Date Filed: 06/30/2022




                                     No. 21-30714


   offense, in violation of 18 U.S.C. § 924(c)(1)(A). He contends his sentence
   is excessive in the light of the totality of the circumstances and the relevant
   18 U.S.C. § 3553(a) sentencing factors.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If, as in this instance, no such procedural error exists, a
   properly preserved objection to an ultimate sentence is reviewed for
   substantive reasonableness under an abuse-of-discretion standard. Id. at 51;
   United States v. Delgado-Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In
   that respect, for issues preserved in district court, its application of the
   Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
   United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          As addressed by the Government, the court imposed the lowest
   sentence possible in the light of the relevant statutory minimums and the
   statutory provision requiring the imprisonment term for the firearm offense
   to run consecutively to any other imprisonment term.             See 18 U.S.C.
   § 924(c)(1)(A), (D)(ii); 21 U.S.C. § 841(b)(1)(B)(viii). Marshall fails to show
   otherwise. Accordingly, there was no abuse of discretion.
          AFFIRMED.




                                          2